PURCHASE AGREEMENT

       (the “Undersigned”), for itself and on behalf of the beneficial owners
listed on Exhibit A hereto (“Accounts”) for whom the Undersigned holds
contractual, investment and selling authority (each Account, as well as the
Undersigned if it is selling Notes (as defined below) hereunder, a “Holder”),
enters into this Purchase Agreement (the “Agreement”) with TeleCommunication
Systems, Inc. (the “Company”) on July      , 2013 whereby the Holders will sell
to the Company (the “Sale”) the Company’s 4.50% Convertible Senior Notes due
2014 (the “Notes”) together with all accrued but unpaid interest thereon.

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

Article I: Sale and Purchase of the Notes

At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to sell and deliver to the Company, and the Company hereby agrees to
purchase, the following Notes and all accrued but unpaid interest thereon for
the cash purchase price specified below:



    Principal Amount of Notes to be sold in the Sale: $     

(together with all accrued but unpaid interest thereon, the “Sold Notes”).



    Cash Purchase Price: $      (inclusive of $      of accrued interest) (the
“Purchase Price”).

The closing of the Sale (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement. At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Sold Notes free and clear of
any mortgage, lien, pledge, charge, security interest, encumbrance, title
retention agreement, option, equity or other adverse claim thereto
(collectively, “Liens”), together with any documents of conveyance or transfer
that the Company may deem necessary or desirable to transfer to and confirm in
the Company all right, title and interest in and to the Sold Notes free and
clear of any Liens and (b) the Company shall deliver to each Holder the portion
of the Purchase Price specified on Exhibit A hereto (or, if there are no
Accounts, the Company shall deliver to the Undersigned, as the sole Holder, the
Purchase Price specified above).

Article II: Covenants, Representations and Warranties of the Holders

Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Sale contemplated hereby. If the Undersigned is executing this
Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Sold Notes, and (iii) the portion of the Purchase Price to be paid to
such Account.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Sale will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.

Section 2.3 Title to the Sold Notes. The Holder is the sole legal and beneficial
owner of the Sold Notes set forth opposite its name on Exhibit A hereto (or, if
there are no Accounts, the Undersigned is the sole legal and beneficial owner of
all of the Sold Notes). The Holder has good, valid and marketable title to its
Sold Notes, free and clear of any Liens (other than pledges or security
interests that the Holder may have created in favor of a prime broker under and
in accordance with its prime brokerage agreement with such broker). The Holder
has not, in whole or in part, except as described in the preceding sentence,
(a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its Sold Notes or its rights in its Sold Notes, or (b) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to its Sold Notes. Upon the Holder’s delivery
of its Sold Notes to the Company pursuant to the Sale, such Sold Notes shall be
free and clear of all Liens created by the Holder.

Section 2.4 No Illegal Transactions. Each of the Undersigned and the Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, disclosed to a third party any information
regarding the Sale or engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, Lazard Frères & Co. LLC or Lazard
Capital Markets LLC or any other person regarding the Sale, this Agreement or
the Company. Each of the Undersigned and the Holder covenants that neither it
nor any person acting on its behalf or pursuant to any understanding with it
will disclose to a third party any information regarding the Sale or engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 of Regulation SHO promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, short sales, swaps, derivatives and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers. Solely for purposes of this
Section 2.4, subject to the Undersigned’s and the Holder’s compliance with their
respective obligations under the U.S. federal securities laws and the
Undersigned’s and the Holder’s respective internal policies, (a) “Undersigned”
and “Holder” shall not be deemed to include any employees, subsidiaries or
affiliates of the Undersigned or the Holder that are effectively walled off by
appropriate “Chinese Wall” information barriers approved by the Undersigned’s or
the Holder’s respective legal or compliance department (and thus have not been
privy to any information concerning the Sale), and (b) the foregoing
representations and covenants of this Section 2.6 shall not apply to any
transaction by or on behalf of an Account that was effected without the advice
or participation of, or such Account’s receipt of information regarding the Sale
provided by, the Undersigned.

Section 2.5 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Sale and has had the
opportunity to review the Company’s filings and submissions with the Securities
and Exchange Commission (the “SEC”), including, without limitation, all
information filed or furnished pursuant to the Exchange Act, (b) the Holder has
had a full opportunity to ask questions of the Company concerning the Company,
its business, operations, financial performance, financial condition and
prospects, and the terms and conditions of the Sale, (c) the Holder has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the Sale and to make an informed
investment decision with respect to such Sale, and (d) the Holder is not
relying, and has not relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its affiliates or representatives including, without limitation,
Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for (A) the
publicly available filings and submissions made by the Company with the SEC
under the Exchange Act and (B) the representations and warranties made by the
Company in this Agreement.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement, to
perform its obligations hereunder, and to consummate the Sale contemplated
hereby.

Section 3.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Sale will not
violate, conflict with or result in a breach of or default under (a) the
charter, bylaws or other organizational documents of the Company, (b) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (c) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Company.

Section 3.3 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Sale and certain other matters concerning the Company (to the extent not
previously publicly disclosed).

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Sale embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Page Follows]

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

     
“UNDERSIGNED”:
  “COMPANY”:
(in its capacities described in the first
paragraph hereof)
  TELECOMMUNICATION SYSTEMS, INC.
By:
By:
  Name:
—
  Title:
Name:
 

Title:
 


EXHIBIT A
Selling Beneficial Owners

                  Name of           Portion of Beneficial Owner   Principal
Amount of Sold Notes   Purchase Price

